DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 10, for a method of coupling a rigid tube to a drive cable that comprises a plurality of coiled wires, the ends of the drive cable and the rigid tube being visible when they are disposed at the given location within the butt-welding overtube via a window defined by the butt-welding overtube, and the placement of the drive cable within the butt-welding overtube being such that a helical groove within a portion of the butt-welding overtube is disposed over the drive cable; and forming welding rings around the butt-welding overtube the welding rings being spaced from edges of the butt-welding overtube has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 10.
Concerning claim 7, an apparatus a drive cable comprising a plurality of coiled wires; a rigid tube configured to be coupled to the drive cable; and a butt-welding overtube, the butt-welding overtube configured to facilitate butt-welding of the drive cable to the rigid tube, the butt-welding overtube defining: a window configured to facilitate placement of ends of the drive cable and the rigid tube at a given location within the butt-welding overtube, by providing visibility of the ends of the drive cable and the rigid tube when they are disposed at the given location within the butt-welding overtube; and a helical groove within a portion of the butt-welding overtube that is configured to be disposed over the drive cable has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claims 1 and 10, for a method of coupling a rigid tube to a drive cable that comprises a plurality of coiled wires, the ends of the drive cable and the rigid tube being visible when they are disposed at the given location within the butt-welding overtube via a window defined by the butt-welding overtube, and the placement of the drive cable within the butt-welding overtube being such that a helical groove within a portion of the butt-welding overtube is disposed over the drive cable; and forming welding rings around the butt-welding overtube the welding rings being spaced from edges of the butt-welding overtube has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 10.
Concerning claim 7, an apparatus a drive cable comprising a plurality of coiled wires; a rigid tube configured to be coupled to the drive cable; and a butt-welding overtube, the butt-welding overtube configured to facilitate butt-welding of the drive cable to the rigid tube, the butt-welding overtube defining: a window configured to facilitate placement of ends of the drive cable and the rigid tube at a given location within the butt-welding overtube, by providing visibility of the ends of the drive cable and the rigid tube when they are disposed at the given location within the butt-welding overtube; and a helical groove within a portion of the butt-welding overtube that is configured to be disposed over the drive cable has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792